Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-23 are allowable over the arts of record.  This is because the arts of record do not teach or disclose the memory controller; the initialization method; the data storage device as recited in claims 1, 12 and 13, including: 
“a flash memory, comprising a plurality of physical blocks, wherein each physical block comprises a plurality of physical pages, and some of the physical pages among some of the physical blocks are defective physical pages; and
a memory controller, configured to set a total target initialization time for an initialization process of the flash memory, wherein the memory controller sequentially selects the current physical block from the physical blocks to perform the initialization process of the flash memory, and performs a read operation of the initialization process on the current physical block using a read-operation threshold, wherein in response to the read operation of the current physical block being completed, the memory controller dynamically adjusts the read-operation threshold of the read operation of the physical blocks, so that the initialization process of the flash memory is completed within the total target initialization time”, in combination with the other limitations of the based claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Cited by Examiner
2017/0269870 (So et al), disclose a memory controller controls a nonvolatile memory having physical blocks.
10,552,063 (Papandreou et al), discloses a controller of a non-volatile memory manages each of multiple disjoint sets of physical pages as a respective page group.
10,108,366 (Huang et al), disclose a non-volatile memory apparatus including a non-volatile storage circuit, a main memory and a controller.  Each of a plurality of logical block address groups includes a plurality of logical block addresses.  Each of the logical block address groups is assigned a group read-count value.  An adjustment of the group read-count values is triggered by a read command of a host.
	8,041,884 (Chang), discloses a non-volatile memory system is proposed consisting of a first non-volatile flash memory having a plurality of blocks, each block having a plurality of pages, each block being erasable and each page being programmable, and a second non-volatile random access memory having a plurality of randomly accessible bytes.  The second non-volatile memory stores data for mapping logical blocks to physical blocks and status information of logical blocks.

/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111